DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing species II (figs. 6, 10), sub-species e (fig. 4A), and sub-species A (fig. 8A) in the reply filed on 06/17/2021 is acknowledged.
Claims 11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2021
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims recites “means for”, for example Claims 22, 24 and 27, have invoked 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-4, 6-7, 9-10, 14-18 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 7,224,199).
Regarding claim 1, Kang discloses a digital circuit [e.g. fig. 8], comprising: a first delay line [e.g. 804] configured to receive an input clock [e.g. the input signal of 802 (i.e. 804 received CK1 with delay, the shapes of CK1 stay the same)], the first delay line comprising a plurality of first delay units [e.g. delay elements C/F] coupled in series, each of the plurality of first delay units being configured to provide substantially a same first delay [e.g. the delay of a C/F], and the plurality of first delay units being configured to provide a plurality of delayed versions of the input clock with each of the plurality of first delay units being configured to provide a respective one of the plurality of delayed versions of the input clock; first selection circuitry [e.g. 812] configured to receive a first set of the plurality of delayed versions [see the figure] of the input clock and to provide first selected one [e.g. the output signal of the mux] of the plurality of delayed versions of the input clock based on a clock selection signal [e.g. the output signal of 836/1026]; feedback circuitry [e.g. 834, 836/830-842] configured to receive the input clock without being delayed by the first delay line [see C terminal of 834, 836, 838 receives input clock without being delayed by the first delay line] and to generate the clock selection signal based on the first selected one of the plurality of delayed versions of the input clock and based on the input clock that is not delayed by the first delay line; second selection circuitry [e.g. 814/1016/1018] configured to receive a second set of the plurality of delayed versions [see the figure] of the input clock and to provide second selected one or more of the plurality of delayed versions of the input clock based on the clock selection signal; and clock multiplier circuitry [e.g. 
Regarding claim 2, Kang discloses the digital circuit of claim 1, wherein the first selected one of the plurality of delayed versions of the input clock is offset in time from the input clock by a first fraction of one clock period of the input clock [see at least fig. 3].
Regarding claim 3, Kang discloses the digital circuit of claim 1, wherein the feedback circuitry comprises a digital counter [e.g. N-bit/M-bit counter] configured to generate the clock selection signal [in light of figure 6 and the claim, it’s interpreted that the first/second selection circuitry provide respectively first/second selected one or more of the plurality of delayed versions of the input clock must be based on the same clock selection signal generated by the digital counter.] in response to the input clock and a count control signal [e.g. the output signal of one of the 2 D-flip flops /the register of 838)].
Regarding claim 4, Kang discloses the digital circuit of claim 3, wherein the feedback circuitry further comprises a first register [e.g. one of the 2 D flip-flops] configured to provide the count control signal in response to the input clock and the first selected one of the plurality of delayed versions of the input clock.
	Regarding claim 6, Kang discloses the digital circuit of claim 1, wherein the clock selection signal comprises multi-bit encoded data [the selection signal of a mux] and the feedback circuitry is configured to change the multi-bit encoded data in response to a rising or a falling edge of the input clock and the first selected one of the plurality of delayed versions of the input clock.


Regarding claim 9, Kang discloses the digital circuit of claim 1, wherein the first delay line and the feedback circuitry are configured to receive the input clock via a common node [e.g. the node between 824 and 802/1022 and 1008]. 

Regarding claim 10, Kang discloses the digital circuit of claim 1, wherein the clock multiplier circuitry comprises one or more XOR gates [e.g. 822 fig. 8]. 
Regarding claim 14, this claim is merely means to operate the circuit having structure recited in claim 1. Since Kang teaches the structure, the method to operate such a circuit are similarly disclosed.
Regarding claim 15, this claim is merely means to operate the circuit having structure recited in claim 2. Since Kang teaches the structure, the method to operate such a circuit are similarly disclosed.
Regarding claim 16, this claim is merely means to operate the circuit having structure recited in claim 3. Since Kang teaches the structure, the method to operate such a circuit are similarly disclosed.
Regarding claim 17, this claim is merely means to operate the circuit having structure recited in claim 6. Since Kang teaches the structure, the method to operate such a circuit are similarly disclosed.

Regarding claim 22, this claim is merely means to operate the circuit having structure recited in claim 1. Since Kang teaches the structure, the means to operate such a circuit are similarly disclosed. Also see claim 14.
Regarding claim 23, this claim is merely means to operate the circuit having structure recited in claim 2. Since Kang teaches the structure, the means to operate such a circuit are similarly disclosed. Also see claim 15.
Regarding claim 24, this claim is merely means to operate the circuit having structure recited in claim 4. Since Kang teaches the structure, the means to operate such a circuit are similarly disclosed.
Regarding claim 25, this claim is merely means to operate the circuit having structure recited in claim 7. Since Kang teaches the structure, the means to operate such a circuit are similarly disclosed.
Regarding claim 26, Kang discloses the digital circuit of claim 22, wherein the input clock received by the first delay line and the input clock used by the means for generating the clock selection signal is a same input clock [see at least fig. 8/10]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 7,224,199) in view of Miller, Jr. (US 6,137,325).
Regarding claim 8, Kang discloses the digital circuit of claim 7, except wherein the second fraction is one of one-quarter, one-third, one-half, or two-thirds. Kang is silent about the value of the fraction. However, to make a delay is one of one-quarter, one-third, one-half, or two-thirds is well-known practice within ordinary skills of art. For example, Miller, Jr. discloses the digital circuit of claim 7, wherein the second fraction is one of one-quarter, one-third, one-half, or two-thirds [see figs. 1-3]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kang in accordance with the teaching of Miller, Jr regarding a delayed clock in order to provide quadrature or other off-phase clocks [Col. 2, lines 40-42].

Claim 13, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 7,224,199) in view of Saint-Laurent et al. (US 2009/0039867).
Regarding claim 13, Kang discloses the digital circuit of claim 1 except further comprising variation control circuitry configured to adjust a supply voltage or an operation clock frequency or both based on the clock selection signal. However, Saint-Laurent discloses variation control circuitry [e.g. 314/310 fig. 3] configured to adjust a supply voltage [fig. 3] or an operation clock frequency or both based on a clock selection signal [see fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kang in accordance with the teaching 
Regarding claim 21, Kang discloses the method of claim 14 except further comprising adjusting a supply voltage or an operation clock frequency or both based on the clock selection signal. However, Saint-Laurent discloses variation control circuitry [e.g. 314/310 fig. 3] configured to adjust a supply voltage [fig. 3] or an operation clock frequency or both based on a clock selection signal [see fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kang in accordance with the teaching of Saint-Laurent regarding a clock period [see at least figs. 1-3] in order to adjust power to other circuit elements or provide additional power to clock circuit based on the measured clock jitter [paragraphs 0045-0049].
Regarding claim 28, this claim is merely means to operate the circuit having structure recited in claim 13. Since Kang in view of Saint-Laurent teaches the structure, the means to operate such a circuit are similarly disclosed. Also see claims 13, 21.

Allowable Subject Matter
Claims 5, 12, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

	Fig. 8 of Kang discloses feedback circuitry [e.g. 834, 836/830-842] configured to receive the input clock without being delayed by the first delay line [see C terminal of 834, 836, 838 receives the input clock CK1 without being delayed by the first delay line] and to generate the clock selection signal based on the first selected one of the plurality of delayed versions of the input clock and based on the input clock that is not delayed by the first delay line [see C terminal of 834, 836, 838 receives input clock without being delayed by the first delay line].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842